Citation Nr: 1634519	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  09-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for keratoconjunctivitis sicca.

2. Entitlement to service connection of eye disorders, other than keratoconjunctivitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1986 to March 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection of keratoconjunctivitis sicca and assigned a noncompensable rating, effective April 1, 2007.  The Veteran then submitted a notice of disagreement with this decision in October 2008, and his disability rating for this disability was then later increased to 10 percent in an October 2011 rating decision, effective April 1, 2007.  However, because the Veteran has not expressed satisfaction with this increase, the claim remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

As was discussed by the Board its March 2012 remand, the original claim in this case was a claim for service connection of "dry eye syndrome".  It was upon this claim that the RO granted service connection for keratoconjunctivitis sicca.  However, that grant of service connection does not, alone, foreclose the issue of service connection in relation to this claim.  Rather, VA has a duty to read the Veteran's April 2007 claim "based on the reasonable expectations of the ... claimant and the evidence developed in processing that claim."  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Backus v. Shinseki, No.11-2992, 2012 WL 3764744, at *3 (Vet. App. Aug. 31, 2012).  Accordingly, in granting service connection and rating keratoconjunctivitis sicca, and failing to address any other potential disabilities raised by the record, the RO presented two questions to which the Veteran could object through the filing of a notice of disagreement.  The first question is the propriety of the rating assigned to the Veteran for the service connected keratoconjunctivitis.  The second question presented is the propriety of service connecting only keratoconjunctivitis and no other eye disorders which the Veteran may reasonably have described as a "dry eye syndrome".  Accordingly, the Board finds that, in light of the Veteran's notice of disagreement with the RO's June 2008 rating decision, and previous action taken by the Board, this case is properly characterized by the issues listed above. 

With that said, as will be discussed below, the Board finds sufficient evidence contained in the claims file to adjudicate the question of the Veteran's rating for keratoconjunctivitis.  The remaining issue of service connection for any other eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  


FINDINGS OF FACT

1. The Veteran is currently rated at 10 percent under diagnostic code 6018 for his keratoconjunctivitis sicca. 

2. Ten percent is the maximum available rating under diagnostic code 6018.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's service connected keratoconjunctivitis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119; Diagnostic Code 6018


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the propriety of the Veteran's disability rating for his service connected keratoconjunctivitis, the Board finds that VA has satisfied all duties to notify and assist the Veteran.  Specifically, in May 2007 the Veteran was provided notice of the evidence needed to substantiate his claim, as well as general notice regarding how disability ratings and effective dates as assigned.  See Vazquez-Flores v. Shinseki, 580. F.3d 1270 (Fed. Cir. 2009).  Since that time, the Veteran's service treatment records and VA treatment records have been obtained, along with any private treatment records which were sufficiently identified.  The Veteran was also provided with a VA medical examination of his eyes in June 2008 and August 2016.  Accordingly, the Board finds that the duties to notify and assist the Veteran with respect to this issue have been satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  For that reason, when a given disability is specifically rated under an individual diagnostic code, the Veteran's disability rating for that disability must be assigned using that diagnostic code.  See Copeland v. McDonald, 27 Vet. At. 333, 338 (2015).

In applying these disability ratings, a veteran's entire history is to be considered.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to evidence reflecting the current severity of the disorder.  To that end, the Board acknowledges that since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Finally, in considering a claim for benefits, the Secretary, and therefore the Board, must give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, as was discussed in the Board's March 2012 remand, the Veteran has been specifically service connected for keratoconjunctivitis sicca and assigned a 10 percent disability rating for the disorder under diagnostic code 6018, chronic conjunctivitis.  Under this code, conjunctivitis is noncompensable unless the Veteran's condition is "active", which is defined in the code as involving "objective findings, such as red, thick conjunctivae, mucous secretion, etc".  Should such objective findings be present, a 10 percent rating is provided in the code.  However, 10 percent is the maximum available disability rating allowed in diagnostic code 6018 for chronic conjunctivitis.  

Accordingly, the Board finds that the Veteran is unable to receive a schedular rating in excess of 10 percent for his keratoconjunctivitis sicca, as no higher ratings are provided by the applicable diagnostic code.  Moreover, VA is prohibited from assigning a rating to the Veteran's keratoconjunctivitis under any other diagnostic code, since conjunctivitis is specifically rated under diagnostic code 6018.  See Copeland, 27 Vet. App. 338.  Therefore, the Veteran's claim for a schedular rating in excess of ten percent for his keratoconjunctivitis must be denied.  

That said, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors", such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

In this case, the Board finds that the Veteran is not properly referred for extra-schedular consideration, as the record contains no evidence to suggest that the Veteran's keratoconjunctivitis sicca presents a disability picture that is exceptional to the schedular rating.  This is particularly important given that the rating criteria are generally structured to approximate the level of economic impairment caused by a given condition of differing severity levels.  See 38 C.F.R. § 4.1.  Furthermore, the Board finds that referral for an extraschedular rating is not appropriate in this case because there is no evidence in the claims file to indicate that the Veteran's keratoconjunctivitis sicca results in any other related factors, such as interference with employment or frequency hospitalizations, and so it appears that the schedular ratings sufficiently consider the Veteran's disability picture. 

Finally, the Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increased rating (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
	
In this case, the Veteran has submitted evidence that he is currently unemployed.  However, the record does not contain any evidence that the Veteran is unable to obtain or follow substantially gainful employment.  Thus, the Board finds that a claim for TDIU has not been raised in relation to this issue.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for keratoconjunctivitis sicca is denied. 


REMAND

As was discussed in the Board's March 2012 remand, and noted briefly above, this case originated as a claim for service connection of what the Veteran described as a "dry eye syndrome".  The Veteran's claim represents a non-expert description of the medical condition for which he is seeking service connection.  Accordingly, VA has a duty to broadly interpret this claim and seeking service connection for any cause reasonably raised by the record which could result in the symptoms described by the Veteran in his claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Backus v. Shinseki, No.11-2992, 2012 WL 3764744, at *3 (Vet. App. Aug. 31, 2012).

To that end, the Board's previous remand directed the AOJ to consider any other conditions which are raised by the record and which could result in what the Veteran described as dry eye.  Specifically, the Board ordered that VA provide the Veteran with a medical examination of his eyes in order to obtain evidence on several points, including the relation, if any, of the Veteran's diagnosed presbyopia and pterygium to the Veteran's service.  The Board also noted that the issue of a lacrimal apparatus disorder was suggested by the record, and sought evidence relating to that disorder in the prior remand.  

The United States Court of Appeals for Veteran's Claims has held that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

As such, the Veteran was examined by a VA optometrist in August 2016.  This report was associated with the claims file shortly thereafter.  In the report for this examination, the examiner stated that the Veteran suffers from blepharitis and meibomian gland dysfunction "which has led to an evaporative dry eye".  The examiner did not, however, provide any evidence as to whether they were related to the Veteran's service.  The examiner also stated that presbyopia is a "naturally occurring condition" and opined that such a condition was not related to the Veteran's service.  Finally, the examiner stated that there was no pterygium present in either eye at the time of the examination.  However, the examiner did not offer any opinion as to whether the Veteran's previously diagnosed pterygium was related to his service, as was requested by the Board.  

Because the examination requested in the Board's prior remand did not substantially provide the information necessary to fully adjudicate the Veteran's claim for service connection, the Board finds that additional opinion evidence is necessary in this case in order to obtain evidence on all points necessary to a full and fair adjudication of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion regarding the Veteran's eye disorders from the August 2016 VA medical examiner.  The examiner need not conduct an additional examination of the Veteran unless the examiner finds such an examination to be medically necessary.   

In obtaining this opinion, the examiner should be provided with complete access to the Veteran's electronic claims file, and the examiner must review the claims file in its entirety prior to rendering their opinion.  

After reviewing the record, the examiner is asked to provide opinion evidence on the following questions:
(A) Is it at least as likely as not that the pterygium diagnosed in January 2008

(i) first arose while the Veteran was in service, or was 
causally or etiologically related to the Veteran's military service;

(ii)  was a manifestation of the Veteran's 
   keratoconjunctivitis sicca ;or,

(iii)  was caused or aggravated by the Veteran's
keratoconjunctivitis sicca?  (The term aggravation is defined as a permanent worsening of the disorder, beyond its natural progression.) 

(B) Is it at least as likely as not that the Veteran's blepharitis and/or meibomian gland dysfunction first manifested while the Veteran was in service, or is causally or etiologically related to the Veteran's military service or to a service connected disability?  

2. After completing the above development, readjudicate the Veteran's claim for service connection for eye disability other than keratoconjunctivitis sicca.  

If these claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate time should be allowed for response, considering the Veteran's foreign residency.

The Veteran has the right to submit additional evidence and argument on matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


